ORDER
PER CURIAM.
Dennis R. Standfuss, d/b/a Standfuss Construction and Remodeling, appeals the trial court’s judgment entered on its breach of contract claim against Randy Siems, Inc., d/b/a Siems Construction Co., and Siems’ counterclaim against Standfuss for breach of contract and destruction of property. We find the judgment is supported by substantial evidence is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
We affirm pursuant to Rule 84.16(b)(1).